         Case 2:20-cv-01851-JDP Document 9 Filed 02/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARTHOUR J.M. BATTLE,                                 Case No. 2:20-cv-01851-JDP (HC)
12                          Petitioner,                    ORDER DISCHARGING THE JANUARY 20,
                                                           2021 ORDER TO SHOW CAUSE
13             v.
                                                           ECF No. 8
14    THE PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                            Respondent.
16

17
              On January 20, 2021, plaintiff was ordered to show cause why this case should not be
18
     dismissed for failure to either pay the filing or submit an application for leave to proceed in forma
19
     pauperis. ECF No. 8. In response, plaintiff paid the $5.00 filing fee. Plaintiff has not explained
20
     his initial failure to timely pay the filing fee. However, in light of plaintiff’s pro se status, I will
21
     discharge the January 20, 2021 order to show cause.
22   IT IS SO ORDERED.
23

24   Dated:         February 16, 2021
                                                          JEREMY D. PETERSON
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
